NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE DELL INC.,
Petitioner.

Miscellaneous Docket No. 129

On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in case
n0. 11-CV-976, Judge Richard G. Andrews.

ON PETITION

ORDER

De11 Inc. submits a petition for a writ of mandamus to
direct the United States District Court for the District of
Delaware to vacate-in-part its May 15, 2012 order and
direct the district court to enter a protective order pre-
venting Desmarais LLP from accessing Dell’s confidential
information

Upon consideration thereof,

IT IS ORDERED THATZ

 

 

IN RE DELL INC 2

Round Rock R»esearch LLC is directed to respond no
later than June 11, 2012.

FoR THE CoURT
 2 4  /s/ J an Horbaly
Date J an Horbaly

Clerk

cc: Kimball R. Anderson, Esq.

Brian E. Farnan, Esq.

Clerk, United States District Court for the District of
Delaware

s19

FILED
. .CBURT OF APPEMS FDR
u STHE FEDERAL C|HCUIT

HAY 2 4 2012

JAN HOBBALY
CLERK